DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/14/2020, 05/29/2020 and 06/16/2022 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 11, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (US 20030063369) in view of Fukuda et al.(US 20120147300 hereinafter Fukuda).
Regarding to claim 1, Kawai discloses, in Figure 5, an electro-optic media (20B) comprising a binder (41) and a plurality of microcapsules (40), each microcapsule (40) containing a dispersion, the dispersion comprising a plurality of charged composite particles (5) and a suspending fluid (6), and the charged particles (5) move through the suspending fluid (6) under the influence of an electric field (caused by applying power to electrodes), wherein the composite particles (5) comprise one or more pigment particles (5) at least partially coated with a polymeric material (par.[0052]), the pigment particles being selected from the group consisting of manganese ferrite black spinel, copper chromite black spinel, carbon black, and combinations thereof (i.e, carbon black, par.[0052]) (par.[0072]).  However, Kawai does not disclose wherein a difference between the index of refraction of the composite particles and the index of refraction of at least one of the suspending fluid and polymeric sheet is less than or equal to 0.05 at 550 nm. 
Fukuda is in same field of endeavor and teaches a difference between the index of refraction of the composite particles and the index of refraction of at least one of the suspending fluid and binder is less than or equal to 0.05 at 550 nm (page 28, see claims 1 and 10).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Fukuda to the device of Kawai for purpose of reducing haze in suspending fluid.

Regarding to claim 4, Kawai and Fukuda discloses the electro-optic media of claim 1.  Kawai further discloses wherein the pigment particles comprise carbon black (par.[0052]).

Regarding to claim 10, Kawai and Fukuda discloses the electro-optic media of claim 1.  Kawai further discloses wherein the suspending fluid comprises a solvent selected from the group consisting of aliphatic hydrocarbons, terpenes, aromatic hydrocarbons, and combinations thereof (par.[0051]; i.g., aliphatic hydrocarbons).

Regarding to claim 11, Kawai and Fukuda discloses the electro-optic media of claim 1.  Kawai further discloses wherein the binder is selected from the group consisting of water-soluble polymers, water-borne polymers, oil-soluble polymers, thermoset and thermoplastic polymers, radiation-cured polymers, and combinations thereof (para.[0066]).

Regarding to claim 15, Kawai and Fukuda discloses the electro-optic media of claim 1.  Kawai further discloses wherein a variable transmission film comprising a layer of the electro-optic medium (21 of Figure 5) of claim 1 and a layer of light transmissive conductive material (layer 4 of Figure 5) in proximity to the layer of electro-optic medium (par.[0049]).

Regarding to claim 16, Kawai and Fukuda discloses the electro-optic media of claim 1.  Kawai further discloses the variable transmission film of claim 15, wherein layer of electro-optic medium (21) is disposed between a first layer (transparent layer 4 of Figure 5) and second layer (ITO layer 3 of Figure 5) of light transmissive conductive material (Par.[0050]).

Regarding to claim 17, Kawai discloses, in Figure 5, an electro-optic media (20B) comprising a polymeric sheet containing a plurality of seal microcells (40), each microcapsule (40) containing a dispersion, the dispersion comprising a plurality of charged composite particles (5) and a suspending fluid (6), and the charged particles (5) move through the suspending fluid (6) under the influence of an electric field (caused by applying power to electrodes), wherein the composite particles (5) comprise one or more pigment particles (5) at least partially coated with a polymeric material (par.[0052]), the pigment particles being selected from the group consisting of manganese ferrite black spinel, copper chromite black spinel, carbon black, and combinations thereof (i.e, carbon black, par.[0052]) (par.[0072]).  However, Kawai does not disclose wherein a difference between the index of refraction of the composite particles and the index of refraction of at least one of the suspending fluid and polymeric sheet is less than or equal to 0.05 at 550 nm. 
Fukuda is in same field of endeavor and teaches a difference between the index of refraction of the composite particles and the index of refraction of at least one of the suspending fluid and polymeric sheet is less than or equal to 0.05 at 550 nm (page 28, see claims 1 and 10).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Fukuda to the device of Kawai for purpose of reducing haze in suspending fluid.

Regarding to claim 20, Kawai discloses, in Figure 5, an electro-optic media (20B) comprising a plurality of droplets (40) in a continuous polymeric phase, each microcapsule (40) containing a dispersion, the dispersion comprising a plurality of charged composite particles (5) and a suspending fluid (6), and the charged particles (5) move through the suspending fluid (6) under the influence of an electric field (caused by applying power to electrodes), wherein the composite particles (5) comprise one or more pigment particles (5) at least partially coated with a polymeric material (par.[0052]), the pigment particles being selected from the group consisting of manganese ferrite black spinel, copper chromite black spinel, carbon black, and combinations thereof (i.e, carbon black, par.[0052]) (par.[0072]).  However, Kawai does not disclose wherein a difference between the index of refraction of the composite particles and the index of refraction of at least one of the suspending fluid and polymeric sheet is less than or equal to 0.05 at 550 nm. 
Fukuda is in same field of endeavor and teaches a difference between the index of refraction of the composite particles and the index of refraction of at least one of the suspending fluid and continuous polymeric phase is less than or equal to 0.05 at 550 nm (page 28, see claims 1 and 10).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Fukuda to the device of Kawai for purpose of reducing haze in suspending fluid.

Allowable Subject Matter
Claims 2, 3, 5-9, 12-14, 18, 19, 21, 22  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: (claim 2) wherein each of the indices of refraction is greater than or equal to 1.5 at 550 nm; (claim 3) wherein the difference between the index of refraction of the composite particles and the indices of refraction of the suspending fluid and the binder is less than or equal to 0.05 at 550 nm; (claim 5) wherein the polymeric material is derived from a monomer selected from the group consisting of methyl methacrylate, hexanediol dimethacrylate, trifluroroethyl methacrylate, trimethoxysilylpropyl methacrylate, tert- butyl methacrylate, isobutyl methacrylate, benzyl methacrylate, 2-fluoroethyl methacrylate, trifluoroethyl acrylate, heptafluorobutyl acrylate, heptafluoroisopropyl acrylate, 2-methoxyethyl acrylate, and combinations thereof; (claim 6) wherein the polymeric material comprises polymethyl methacrylate; (claim 7) wherein the polymeric material comprises the reaction product of polyethyleneamine and a copolymer comprising styrene and maleic anhydride; (claim 8) wherein the pigment particles have a diameter of 0.01 to 0.2 pm; (claim 9) wherein the polymeric material has a thickness of 0.3 to 0.7 pm; (claim 12) wherein the binder comprises fish gelatin and a polyanion; (claim 13) a weight ratio of microcapsules to binder of 4:1 to 50:1; (claim 14) wherein the index of refraction of the polymeric material is greater than or equal to 1.5 at 550 nm; (claim 18) wherein the difference between the index of refraction of the composite particles and the indices of refraction of the suspending fluid and the polymeric sheet is less than or equal to 0.05 at 550 nm; (claim 19) wherein the index of refraction of the polymeric material is greater than or equal to 1.5 at 550 nm; (claim 21) wherein the difference between the index of refraction of the composite particles and the indices of refraction of the suspending fluid and the continuous polymeric phase is less than or equal to 0.05 at 550 nm; (claim 22) wherein the index of refraction of the polymeric material is greater than or equal to 1.5 at 550 nm. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN TRA/            Primary Examiner, Art Unit 2872